ON PETITION FOR A WRIT OF CERTIORARI
PER CURIAM.
Title to the property having vested in the petitioner upon the deposit of the condemnation award into the trial court’s registry in 1976, see § 73.101, Fla.Stat. (1975), the trial court’s order is quashed insofar as it determined that the date of taking occurred three years later upon the voluntary dismissal of the petitioner’s pursuit of relief from a higher court. The remainder of the petitioner’s contentions are without merit.
Certiorari granted in part, denied in part; order under review quashed in part.